DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 22, line 25, the first and third inverter transistors should be 76 and 78.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G.B. Patent No. 2,269,010 ("Joynes").
Regarding claim 1, Joynes discloses an avalanche diode arrangement, comprising 

- a latch comparator (21, Fig. 1) with a first input (11b, Fig. 1) connected to the first node (comparator 21 is coupled to N1 via switch 3, Fig. 1), a second input (11b, Fig. 1) for receiving a reference voltage (VREF, Fig. 1) and an enable input (21, Fig. 1) for receiving a comparator enable signal (signal on line 16, Fig. 1), and 
- a quenching circuit (5, Fig. 1) connected to the first node (N1, Fig. 1).
Regarding claim 7, Joynes discloses the avalanche diode arrangement according to claim 1, wherein the latch comparator is configured to generate a comparator output signal (signal on output line 14, Fig. 1) as a function of a comparison of the voltages at the first (11b, Fig. 1) and the second input (11a, Fig. 1) of the latch comparator (page 5, second paragraph) in case of a first logical value of the comparator enable signal (page 5, third paragraph) and to generate the comparator output signal (N3, Figs. 1 and 2, is the comparator output) with a constant value in case of a second logical value of the comparator enable signal (page 5, third paragraph, Fig. 2).
Regarding claim 14, Joynes discloses a method for controlling an avalanche diode arrangement, comprising: 
- generating a node voltage (page 5, first paragraph) at a first node (N1, Fig. 1) that is coupled via an avalanche diode (1, Fig. 1) to a first voltage terminal (10, Fig. 1) and via a quenching circuit (5, Fig. 1) to a second voltage terminal, 
- providing the node voltage or a voltage derived from the node voltage (N1, Fig. 1) to a first input (11b, Fig. 1) of a latch comparator (page 5, first paragraph), 

- providing a comparator enable signal to an enable input of the latch comparator (signal on line 16, Fig. 1, and see page 5, third paragraph), and 
- generating a comparator output signal (signal on output line 14, Fig. 1) as a function of the voltages at the first (11b, Fig. 1) and the second input (11a, Fig. 1) of the latch comparator and the comparator enable signal (page 5, second paragraph).
Regarding claim 15, Joynes discloses the method according to claim 14, wherein the latch comparator generates the comparator output signal (signal on output line 14, Fig. 1) as a function of a comparison of the voltages at the first (11b, Fig. 1) and the second input (11a, Fig. 1) of the latch comparator in case of a first logical value of the comparator enable signal (page 5, third paragraph) and generates the comparator output signal (N3, Figs. 1 and 2, is the comparator output) with a constant value in case of a second logical value of the comparator enable signal (page 5, third paragraph, and Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joynes in view of U.S. Patent Publication No. 2008/0231339 ("Deschamps").
Regarding claim 6, Joynes discloses the avalanche diode arrangement according to claim 1, but does not disclose a voltage divider coupling the first node to a second voltage terminal wherein a divider tap of the voltage divider is coupled to the first input of the latch comparator.
However, Deschamps discloses a voltage divider (14a, 14aa, Fig. 3) coupling the first node (A, Fig. 3) to a second voltage terminal (ground, Fig. 3) wherein a divider tap of the voltage divider is coupled to the first input of the comparator (32, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a voltage divider as disclosed by Deschamps in the device of Joynes in order to reduce the magnitude of the voltage so it can be measured, as taught, known, and predictable.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joynes in view of U.S. Patent Publication No. 2014/0167813 ("Raychowdhury").
Regarding claim 8, Joynes discloses the avalanche diode arrangement according to claim 1, but does not explicitly disclose that the latch comparator comprises:
a first input transistor with a control terminal coupled to the first input of the latch comparator, a second input transistor with a control terminal coupled to the second input of the latch comparator, and a current source transistor with a control terminal coupled to the enable input of the latch comparator and with a first terminal coupled to a first terminal of the first input transistor and a first terminal of the second input transistor.
However, Raychowdhury discloses a latch comparator that comprises:
- a first input transistor (MN1, Fig. 4) with a control terminal coupled to the first input of the latch comparator (Vin-, Fig. 4, and see paragraph [0054]), 
- a second input transistor (MN2, Fig. 4) with a control terminal coupled to the second 
- a current source transistor (MN5, Fig. 4) with a control terminal coupled to the enable input of the latch comparator (Clk, Fig. 4, and see paragraph [0054]) and with a first terminal coupled to a first terminal of the first input transistor (MN1, Fig. 4) and a first terminal of the second input transistor (MN1, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the latch comparator disclosed by Raychowdhury in the device of Joynes in order to consume less power because the current source transistor is off during the low phase of the clock signal Clk, as taught, known, and predictable. 
Regarding claim 9, Joynes discloses the avalanche diode arrangement according to claim 1, but does not explicitly disclose that the latch comparator comprises a first control transistor having a control terminal coupled to the enable input of the latch comparator and a first terminal coupled to a comparator output of the latch comparator.
However, Raychowdhury discloses a latch comparator that comprises:
a first control transistor (MP1, Fig. 4) having a control terminal coupled to the enable input of the latch comparator (Clk, Fig. 4) and a first terminal coupled to a comparator output of the latch comparator (Vo+, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a first control transistor as disclosed by Raychowdhury in the device of Joynes in order to enable or disable the inverting stages of the comparator, as taught, known, and predictable.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joynes in view of U.S. Patent Publication No. 2016/0084703 ("Shaber").
Regarding claim 13, Joynes discloses the avalanche diode arrangement according to claim 1, and Joynes discloses the quenching circuit (5, Fig. 1) coupled to the first node (N1, Fig. 1) and to a second voltage terminal (12V, Fig. 1).
Joynes does not disclose that the quenching circuit comprises a quenching resistor.
However, Shaber discloses quenching circuits may include active quenching circuitry or passive quenching circuitry (paragraph [0056]) such as resistor (paragraph 0047).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a quenching resistor as disclosed by Shaber in the device of Joynes given that it is the simplest form of quenching requiring only a large resistance as taught, known, and predictable.
Allowable Subject Matter
Claims 2-5, 10-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The avalanche diode arrangement as claimed, specifically in combination with: a digital control circuit comprising an inverter and flip-flop, configured to generate the enable signal of the latch comparator; a bias voltage generator with a control circuit configured to increase the bias voltage based on the latch comparator output; and a digital cell circuit configured to generate the input into the control circuit, is not taught or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878